Stuart, J.
Bill in chancery by Morton, assignee, &c., against White. The bill sets out an agreement between White and one Poston, whereby the latter is to convey sundry lots and lands to White; and White on his part is to assume Poston's debts, to the amount of 2,400 dollars. The lands to be conveyed and the debts to be paid, are particularly specified. The agreement contains a great many other stipulations — such as giving Poston the right to sell the property, White to make the conveyance, &c. It also gives the details of a large number of cattle and stock, and the manner in which they are to be disposed of; closing with a provision that on the sale of these, White and Poston are to have a final settlement of all their dealings, including the 2,400 dollars named in the forepart of the agreement. This article is dated February 28, 1848.
The object of the bill is a settlement of the complicated transactions growing out of this agreement.
Three questions are raised.
1. It is urged that the Court erred in overruling the motion to suppress certain depositions. The form of the questions, and the general scope of the evidence sought to *339be elicited, might be matter of doubt, at least. Whether, for instance, Poston's admissions, supposing him to be a competent witness, should be received. But the answers elicited are too vague to be regarded as evidence. One of the witnesses said he did not recollect anything about the matter to which the alleged improper question related. The whole evidence touching this point is of a similar character, and could not be presumed to have influenced the mind of the Court.
J. S. Newman and J. P. Siddall, for the plaintiff.
The question whether Poston's admissions could be received, is, therefore, not presented. To raise that point, it should appear that some answer pertinent to the issue had been given. The bare fact that a question, even an improper one, was put, which drew out only a vague response, could not prejudice the party, nor be assigned for error.
The second objection, to the proof of exhibits at the hearing, is not supported by any reference to authority. The practice is now too well settled in this state to be seriously questioned.
The third objection seems to be well taken. The agreement on which in part the decree is based, dated February 28,1848, contains no waiver of valuation or appraisement laws. It appears from the statements and depositions, that part, at least, of the basis of the decree must have been within the operation of these laws.“ The decree, in terms, directs the sheriff to sell without relief, &c. In that respect it is erroneous, and must be reversed.
Per Curiam. — The decree is reversed with costs. Cause remanded, &c.